19-22826-shl       Doc 23   Filed 01/06/21 Entered 01/06/21 16:32:27           Main Document
                                          Pg 1 of 1




    _____________________________________________________________________________________
                      1325 Franklin Avenue, Suite 160, Garden City, NY 11530
                                  t: 212.471.5100 f:212.471.5150
                                        friedmanvartolo.com

January 6, 2021

Hon. Sean H. Lane
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re: Plinio R Retana – BK Case No.: 19-22826-shl

Dear Judge Lane:
Our office represents SN Servicing Corporation as servicer for U.S. Bank Trust National
Association as Trustee of the Chalet Series IV Trust, a secured creditor of the above referenced
Debtor. Please be advised that the Motion for Relief from the Automatic Stay scheduled to heard
on January 20, 2021 has been settled.

An order conditionally granting relief from the automatic stay has been submitted to be entered
with the Court.

Should you have any questions concerning the foregoing, please do not hesitate to contact the
undersigned.

                                             Respectfully submitted,


                                             By: /s/Katherine Heidbrink___
                                             Katherine Heidbrink, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for Movant
                                             Friedman Vartolo LLP
                                             1325 Franklin Avenue, Suite 160
                                             Garden City, New York 11530
                                             T: (212) 471-5100
                                             F: (212) 471-5150
